UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMARCH 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54254 The Graystone Company, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 27-3051592 (I.R.S. Employer Identification No.) 2620 Regatta Drive, Ste 102, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 438-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of April 30, 2012 Class A Common stock, par value $0.0001 per share Class B Common stock, par value $0.001 per share Table of Contents THE GRAYSTONE COMPANY, INC. FORM 10-Q March 31, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Control and Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed & Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Table of Contents ITEM 1.FINANCIAL STATEMENTS THE GRAYSTONE COMPANY, INC. CONSOLIDATED BALANCE SHEET (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expense - Loan to joint venture - Total current assets Plant, property & equipment (net of depreciation) Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued expenses - related party Convertible notes payable (net of discount) Notes Payable Notes Payable (related party) Derivative liability - Total liabilities Stockholders' (deficit) equity Class A Common stock, $.0001 par value; 5,000,000,000 shares authorized, 522,717,312 and 345,777,234 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively. Class B Common stock, $.001 par value; 5,000,000 shares authorized, 5,000,000 and 1,400,000 shares issued and outstanding as of December 31, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated deficits ) ) Total stockholders' (deficit) equity ) ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 3 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three Months Ended March 31, Sales, net $ $ Cost of goods sold Gross profit (loss) $ ) $ Operating Expenses General and administrative Legal and professional Depreciation and amortization Research and development - Total operating expenses Loss from operations ) ) Other income (expense) Interest income - 8 Interest expense ) ) Gain/Loss on derivatives - Total other income (expense) ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share of common stock: Basic $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited condensed consolidated financial statements 4 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Three Months Ending March 31, Cash flows from operating activities Net Income(loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation on plant, property & equipment Amortizations on intangible assets - Gain on derivative liability ) - Issuance of common stock for services Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable - Prepaid expenses - Loan to joint venture ) - Accounts payable Accrued expenses ) Net cash used by operating activities ) ) Cash flows from financing activities Proceeds from issuance of common stock, net of issuance costs - Proceeds from notes payable Proceeds from notes payable - related party - Repayment on notes payable - ) Repayment from notes payable - related party ) - Net cash provided by financing activities Net change in cash and cash equivalent Cash and cash equivalent at the beginning of year Cash and cash equivalent at the end of year $ $ - Supplemental disclosures of cash flow Information: Cash paid during the period for: Interest $
